On April 8,2004, the defendant was sentenced to the following: Count I: Twenty (20) years in the Montana Women’s Prison, for the offense of Accountability for Criminal Possession of Precursors to Dangerous Drugs, a felony; Count II: Twenty (20) years in the Montana Women’s Prison, to run consecutive to Count I, for the offense of Accountability for Criminal Possession of Dangerous Drugs, a felony; and Count III: Ten (10) years in the Montana Women’s Prison, to run concurrently with Counts I and II, for the offense of Use or Possession of Property Subject to Criminal Forfeiture, a felony.
On September 24, 2004, the Defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Keithi Worthington. The state was represented by George Corn, who participated telephonically.
The Defendant having been duly informed of the amended judgment and commitment, and having waived her right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be amended as follows: Count I: Fifteen (15) years in the Montana Women’s Prison, with Twelve (12) years suspended; Count II: Fifteen (15) years in the Montana Women’s Prison, with Twelve (12) years suspended *89to run consecutively to Count I; Count III: Ten (10) years in the Montana Women’s Prison, with all time suspended to run concurrently to Count I and Count II. The conditions of the sentence will be as listed in the PreSentence Investigation Report of March 29, 2004. The Defendant is not required to reimburse the State of Montana for any court appointed counsel costs nor is there any fine fee imposed in this matter. All other conditions listed in the Pre-Sentence Investigation for a suspended or probationary sentence are adopted.
DATED this 10th day of November, 2004.
Hon. G. Todd Baugh, District Court Judge.